Case held, decision reserved, motion to relieve counsel of assignment granted and new counsel to be assigned. Memorandum: Respondent’s counsel was assigned on April 1, 1999 to perfect this appeal from an order of Monroe County Family Court, entered December 4,1998, which denied respondent’s motion to dismiss an order directing respondent to pay child support. Respondent’s counsel has moved to be relieved of the assignment on the ground that there are no non-frivolous issues on the appeal. The record shows that no order of filiation has been entered. Therefore, a non-frivolous issue exists concerning whether the court erred in directing respondent to pay child support in the absence of an order of filiation. We relieve counsel of her assignment but assign new counsel to brief that issue as well as any others that counsel’s review of the record may disclose. (Appeal from Order of Monroe County Family Court, Taddeo, J. — Support.) Present— Pine, J. P., Hayes, Hurlbutt, Kehoe and Lawton, JJ. (Filed May 31, 2000.)